SAFFOLD, J.
The only evidence that the defendant *349accepted the bill, is his signature across its face. It is where the acceptor’s signature is usually found, and in the absence of proper rebutting testimony this would be sufficient proof of the fact, if it was directed to him, or without direction to any one. But the name of James J. "Walton is also found in the position on the bill usually occupied by the drawee, and he must be considered the drawee as well as the drawer.
Where a bill is directed to a particular person, no one but the person to whom it is directed can accept it, except for honor. — May v. Kelly & Frazier, 27 Ala. 497. If the defendant was an acceptor, he was one supra protest, and his obligation was, that if the bill was not paid by the drawee upon due presentment at its maturity, then upon protest for non-payment, and due notice thereof to him, he would pay it. — Story on Bills of Ex. § 123 ; 3 Wend. 491.
There was no proof, in this case, of protest and notice, and for this reason t£e charge of the court was erroneous.
The plaintiff was the payee. It was, therefore, clearly competent to show by parol the intention of the parties, at the time the contract was entered into, with regard to their several liabilities among themselves, "and the relation which they were to bear to the bill. — Branch Bank at Mobile v. Coleman, 20 Ala. 140.
The evidence of the defendant, who was a competent witness under section 2704 of the Revised Code, ought to have been admitted.
The judgment is reversed and the cause remanded.